IN RE: Leonard J. Chabert Med/Ctr;— Defendant(s); Applying for Supervisory and/or Remedial; to the Court of Appeal, First Circuit, Number CW99 1374; Parish of Terrebonne 32nd Judicial District Court Div. “A” Number 122,767
Granted in part, denied in part. Rela-tors’ request for a stay is denied. However, the trial court is ordered to issue instanter subpoenas to the previously excluded witnesses to appear at trial. In the event any of these witnesses are unable to appear for trial, the trial court is ordered to hold the case open to receive their testimony.
CALOGERO, C.J. not on panel.
KIMBALL, J. would deny the writ.
VICTORY, J. would grant the stay.